Order entered January 14, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00598-CR

                        MICHAEL DEIONDRE BOWEN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                            Trial Court Cause No. 32,465CR

                                           ORDER
       Appellant’s brief was initially due October 21, 2019. We issued two orders, granting

motions for extensions of time. In our second order, we cautioned that the failure to file a brief

might result in the appeal being abated for a hearing. To date, no brief has been filed and we

have not had any communication from appellate counsel.

       We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.     In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal, whether

appellant has abandoned the appeal, or whether appointed counsel has abandoned the appeal.

See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing,

the trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d
708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial

court is ORDERED to take such measures as may be necessary to assure effective

representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within TWENTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; to Cynthia L. Braddy; and to the Hunt County

District Attorney’s Office, Appellate Division.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated twenty days from the date of this order or when the findings are

received, whichever is earlier.


         .


                                                   /s/    ROBERT D. BURNS, III
                                                          CHIEF JUSTICE